 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   LIUQING ZHU,                                   CV 18-9698 PA (JPRx)
12                 Plaintiff,                       JUDGMENT
13          v.
14   L. FRANCIS CISSNA, et al.,
15                 Defendants.
16
17
18
            Pursuant to this Court’s April 22, 2019, Minute Order granting the Motion to Dismiss
19
     filed by defendants L. Francis Cissna, Susan M. Curda, Corina Luna, USCIS, and Donna
20
     Campagnolo (“Defendants”) against Liuqing Zhu (“Plaintiff”),
21
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
22
     dismissed without prejudice.
23
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff take
24
     nothing and that Defendants have their costs of suit.
25
      DATED: April 22, 2019                          ___________________________________
26                                                              Percy Anderson
                                                       UNITED STATES DISTRICT JUDGE
27
28
